*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***




                                                               Electronically Filed
                                                               Supreme Court
                                                               SCWC-XX-XXXXXXX
                                                               20-DEC-2021
                                                               11:02 AM
                                                               Dkt. 32 OP



            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                            ---o0o---
________________________________________________________________

           STEVEN S. ALM1, in his official capacity as
  the Prosecuting Attorney of the City and County of Honolulu,
                on behalf of the State of Hawaiʻi,
                 Respondent/Petitioner-Appellant,

                                     vs.

    ELEVEN (11) PRODUCTS DIRECT SWEEPSTAKES MACHINES (TOTAL
 EXTIMATED VALUE: $38,500.00), FOUR HUNDRED FIFTY SEVEN DOLLARS
   IN UNITED STATES CURRENCY ($457.00); ONE (1) CAM SECURITY
   DIGITAL RECORDING SYSTEM (ESTIMATED VALUE: $200.00) (TOTAL
                  AGGREGATE VALUE: $39,157.00),
                 Respondent/Defendant-Appellee,

                                     and

                         PJY ENTERPRISES, LLC,
                     Petitioner/Claimant-Appellee,

                                     and

               WINNER’Z ZONE; APRIL WHITING-HARAGUCHI,
                 TRACY YOSHIMURA, and WENDY WAGNER,

     1      Pursuant to Hawaiʻi Rules of Appellate Procedure Rule 43(c)(1)
(2019), Steven S. Alm has been substituted as a party in place of Keith M.
Kaneshiro, the former Prosecuting Attorney of the City and County of
Honolulu.
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



              Respondents/Interested Persons-Appellees.
                (CAAP-XX-XXXXXXX; S.P. NO. 14-1-0567)


                             SCWC-15-00008482

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
      (CAAP-XX-XXXXXXX, S.P. NO. 14-1-0567; CAAP-XX-XXXXXXX,
     S.P. NO. 14-1-0568; CAAP-XX-XXXXXXX, S.P. NO. 14-1-0569;
      CAAP-XX-XXXXXXX, S.P. NO. 14-1-0570; CAAP-XX-XXXXXXX,
     S.P. NO. 14-1-0571; CAAP-XX-XXXXXXX, S.P. NO. 14-1-0572)

                            DECEMBER 20, 2021

      RECKTENWALD, C.J., NAKAYAMA, McKENNA, AND WILSON, JJ.3

                  OPINION OF THE COURT BY WILSON, J.

           This case addresses whether the Honolulu Police

Department’s (“HPD”) seizure of seventy-seven Product Direct

Sweepstakes (“PDS”) machines and the Office of the Prosecuting

Attorney’s subsequent petition for administrative forfeiture

comported with Hawai‘i=s civil forfeiture statute, Hawaii Revised

Statutes (“HRS”) Chapter 712A.        In September 2012, HPD began

seizing PDS machines from six Winner’z Zone locations because it

deemed the machines to be in violation of Hawaiʻi’s gambling


      2     CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX,
CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, and CAAP-XX-XXXXXXX were previously
consolidated in the Intermediate Court of Appeals (“ICA”) under CAAP-15-
0000848.

      3     Associate Justice Richard W. Pollack who was a member of the
court when oral argument was held, retired from the bench on June 30, 2020.




                                      2
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



statutes.4     The machines remained in police custody for nearly

two years.     During that time, HPD did not initiate forfeiture

proceedings pursuant to HRS § 712A-7(3) (1991)5, did not give

notice of the seizure of forfeiture to all parties known to have

an interest in the property and did not provide the prosecutors

a written request for forfeiture as required by HRS §712A-7(4)

      4      The relevant gambling statutes are HRS §§ 712-1222 and 712-1226
(1991).   HRS § 712-1222 provides:

                   (1) A person commits the offense of promoting
             gambling in the second degree if the person knowingly
             advances or profits from gambling activity.

                   (2) Promoting gambling in the second degree is
             a misdemeanor.

HRS § 712-1226 provides:

                   (1) A person commits the offense of possession
             of a gambling device if the person manufactures,
             sells, transports, places, possesses, or conducts or
             negotiates any transaction affecting or designed to
             affect ownership, custody, or use of any gambling
             device, knowing it is to be used in the advancement
             of gambling activity which is not social gambling.

                   (2) Possession of a gambling device is a
             misdemeanor.

      5      HRS § 712A-7(3) provides:

                   As soon as practicable after seizure for
                   forfeiture, the seizing agency shall conduct an
                   inventory and estimate the value of the
                   property seized. Within twenty days after
                   seizure for forfeiture the seizing agency shall
                   make reasonable efforts to give notice of
                   seizure for forfeiture in the manner provided
                   in section 712A-8(a) or 712A-8(b) to all
                   parties known to have an interest in the seized
                   property.




                                         3
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



(1991).6   Instead, in September 2014, HPD “re-seized” the

machines for forfeiture and began forfeiture proceedings.

Forfeiture proceedings were initiated on September 22, 2014, by

the prosecutor’s office.

           We hold that a seizing agency’s failure to commence

forfeiture proceedings according to the specific timing

requirements set forth in HRS §§ 712A-7 and 712A-97 (1991)

requires the agency to return the seized property.




     6     HRS § 712A-7(4) provides:

           (4)   In the event of a seizure for forfeiture under section
           712A-6, the seizing agency shall send to a prosecuting attorney a
           written request for forfeiture within thirty days, which shall
           include a statement of facts and circumstances of the seizure,
           the appraised or estimated value of the property, and a summary
           of the facts relied on for forfeiture.

     7     HRS § 712A-9 provides in relevant part:

           (1)   The prosecuting attorney shall determine whether it is
           probable that the property is subject to forfeiture and, if so,
           shall initiate administrative or judicial proceedings against the
           property within forty-five days of receipt of a written request
           for forfeiture from a seizing agency. If, on inquiry and
           examination, the prosecuting attorney determines, with sole
           discretion, that the proceedings probably cannot be sustained or
           that justice does not require the institution of proceedings, the
           prosecuting attorney shall notify the seizing agency, and as soon
           as practicable authorize the release of the seizure for
           forfeiture on the property or on any specified interest in it. A
           determination by the prosecuting attorney to forego initiation of
           proceedings shall not be a bar to initiation of proceedings
           against the same property based on the same circumstances at a
           later time.




                                       4
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



                                I. Background

A.   Factual Background

            On September 26, 2012, HPD obtained a search warrant

to search six Winner’z Zone business locations for property held

in violation of Hawaiʻi’s gambling statutes, HRS §§ 712-1222 and

712-1226.     The following day, on September 27, 2012, HPD began

executing the search warrant at each location.            HPD seized

seventy-seven PDS machines, in addition to other items it deemed

violated Hawaiʻi’s gambling statutes that was authorized by the

search warrant.

            The PDS machines remained in HPD custody for nearly

two years before HPD began forfeiture proceedings.             HPD

cancelled the investigation for the initial HPD report number

that documented the seizure for forfeiture “[d]ue to time

constraints.”     After the investigation was cancelled, the

machines remained in police custody.          On September 12, 2014, a

new HPD report number was issued by HPD stating that the PDS

machines were re-seized for forfeiture.8


      8     The Prosecuting Attorney asserted in the Petition for
Administrative Forfeiture filed with the Department of Attorney General on
September 22, 2014, that HPD cancelled its 2012 investigation (HPD report
number 12-351453) due to time constraints and that the property was re-seized
under HPD report number 14-332134.




                                       5
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



           Seven days later, on September 19, 2014, HPD sent a

request for forfeiture to the Office of the City and County of

Honolulu Prosecuting Attorney (“prosecutor’s office”).             On

September 22, 2014, pursuant to HRS § 712A-9, the prosecutor’s

office began administrative forfeiture proceedings by filing a

petition for administrative forfeiture with the Department of

the Attorney General.      Petitioner/Appellee-Claimant, PJY

Enterprises, LLC (“PJY”) challenged the seizure on November 3,

2014,9 by filing a claim to the seized property and a request for

judicial review of administrative forfeiture.10


     9      PJY previously challenged the seizure on October 12, 2012, by
filing a complaint for declaratory judgment, injunctive relief, and monetary
damages against HPD in the circuit court. That case was removed to federal
court. On April 30, 2014, the federal court granted a motion for summary
judgment in favor of the Prosecuting Attorney, finding that the PDS machines
constituted gambling devices under the Hawaii gambling statutes.

      10    HRS § 712A-10(9)(1991) provides that an individual claiming
seized property may request judicial review of a forfeiture:

           (9)   Any person claiming seized property may seek
           judicial review of the seizure and proposed
           forfeiture by timely filing with the attorney general
           a claim and bond to the State . . . . In lieu of a
           cost bond, a claimant may file an in pauperis bond
           sworn on oath before a notary public . . . . Upon
           receipt of the claim and bond, the attorney general
           shall notify the prosecuting attorney who may
           discretionarily continue to seek forfeiture by
           petitioning the circuit court for forfeiture of the
           property within forty-five days of receipt of notice
           that a proper claim and bond has been filed. The
           prosecuting attorney may also elect to honor the
           claim in which case the prosecuting attorney shall
           notify the seizing agency and authorize the release

                                                             (continued . . .)


                                      6
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



            In response to PJY=s request for judicial review of the

forfeiture, on December 19, 2014, the prosecutor’s office began

judicial forfeiture proceedings by filing a verified petition

for forfeiture in the circuit court pursuant to HRS § 712A-9.

In the petition for forfeiture, the prosecutor’s office asserted

that “the subject property was initially seized for forfeiture

on or about September 27, 2012” and then “re-seized for

forfeiture on or about September 12, 2014”.           It was also

asserted that the seized property was subject to forfeiture

because the property was used in the commission of a covered

offense.    The prosecutor’s office requested that the property be

distributed to the attorney general in accordance with

HRS § 712A-16(2) (2003).11      PJY filed a motion to dismiss the

verified petition for forfeiture.         The prosecutor’s office

opposed the motion.



(. . . continued)

            of the seizure for forfeiture on the property or on
            any specified interest in it.

      11    Forfeited property is distributed according to HRS § 712A-16(2):

            (2)   All forfeited property and the sale proceeds
            thereof, up to a maximum of three million dollars per
            year, not previously transferred pursuant to
            [subsection] (1)(a) of this section, shall, after
            payment of expenses of administration and sale, be
            distributed as follows:

                                                             (continued . . .)


                                      7
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



            The Circuit Court of the First Circuit (“circuit

court”) granted PJY=s motion to dismiss the verified petition for

forfeiture and granted in part PJY’s alternative motion for

summary judgment.12       The circuit court dismissed the verified

petition because the prosecutor’s office failed to comply with

the time limitations under HRS § 712A-1713 and HRS § 701-108(2).14



(. . . continued)

                    (a) One quarter shall be distributed to the
                    unit or units of state or local government
                    [whose] officers or employees conducted the
                    investigation and caused the arrest of the
                    person whose property was forfeited or seizure
                    of the property for forfeiture;

                    (b) One quarter shall be distributed to the
                    prosecuting attorney who instituted the action
                    producing the forfeiture; and

                    (c) One half shall be deposited into the
                    criminal forfeiture fund established by this
                    chapter.

      12    The Honorable Randal K.O. Lee presided.

      13    HRS § 712A-17 provides:

      “Notwithstanding any other provision of law, forfeiture proceedings
      under this chapter may be commenced at any time within the period in
      which a criminal proceeding may be instituted for a covered offense
      pursuant to section 701-108.”

      14    HRS § 701-108(2)(e) provides:

            (2) Except as otherwise provided in this section,
            prosecutions for other offenses are subject to the
            following periods of limitation:

                    . . . .


                                                               (continued . . .)


                                        8
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



The circuit court also granted summary judgment in part after

concluding that there was no genuine issue of material fact as

to the prosecutor’s office’s violation of this time limitation

under HRS § 701-108(2) and that PJY was entitled to a judgment

as a matter of law.        The State appealed.

B.   ICA Decision

            The ICA vacated the circuit court’s decision and

remanded for further proceedings.           According to the ICA, the

circuit court incorrectly interpreted Chapter 712A to require

that both the administrative petition and the judicial petition

be filed within the two-year statute of limitations delineated

in HRS § 712A-17.       The ICA held that although the Prosecutor

failed to file the judicial petition within the two-year statute

of limitations, the petition was nevertheless timely because the

administrative petition was filed within the statute of

limitations.     Under this analysis, the ICA held that where a

prosecuting attorney files a qualifying claim for forfeiture

pursuant to HRS § 712A-9 and requests judicial review of an

administrative petition, the prosecuting attorney may

(. . . continued)

                    (e) A prosecution for a petty misdemeanor or
                    parking violation must be commenced within two
                    years after it is committed[.]




                                        9
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



“discretionarily continue to seek forfeiture by petitioning the

circuit court for forfeiture of the property[.]”           HRS § 712A-

10(10) provides that “no duplicate or repetitive notice shall be

required.   The judicial proceeding, if any, shall adjudicate all

timely claims.”    Reading these two provisions together, the ICA

held that the judicial proceeding is a continuation of a

preexisting administrative proceeding pursuant to HRS § 712A-

9(1) and “bringing the administrative petition within the

statute of limitations period satisfies that requirement.”

            Having determined that the prosecuting attorney did

not violate the statute of limitations, the ICA considered the

timing requirements of HRS §§ 712A-7 and 712A-9.           As interpreted

by the ICA, these provisions require HPD to send a request for

forfeiture to the prosecuting attorney within thirty days of

seizure and require the prosecuting attorney to determine

whether the property is likely subject to forfeiture pursuant to

HRS § 712A-5 and, if so, to file the petition for forfeiture

within forty-five days of the request.         The ICA asserted that

the first seizure by HPD occurred on September 27, 2012;

accordingly the ICA concluded that HPD failed to meet these

statutory deadlines mandated by HRS §§ 712A-7 and 712A-9 because

HPD failed to make reasonable efforts to give notice of seizure

within twenty days to all parties who were known to have an

                                    10
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



interest in the seized property.15        However, the ICA ruled that

the failure of HPD to file petitions to begin forfeiture

proceedings within forty-five days in accordance with HRS §§

712A-7 and 712A-9 was not sanctionable because those provisions

do not provide penalties for their violation. The ICA held that

“failure to comply with the internal deadlines contained in HRS

§ 712A will not serve as a bar for [a] petition brought within

the limitation provision continued in HRS § 712A-17.”

             Pursuant to HRS § 712A-17, forfeiture proceedings

must be commenced within the statute of limitations to file the

covered offense.     In the present case, the covered offenses were

misdemeanors.    Therefore, prosecution must have commenced within

two-years pursuant to HRS § 701-108(2)(e).          The ICA thus

concluded that the two-year statute of limitations contained in

HRS § 712A-17--rather than the statutory deadlines contained in

HRS §§ 712A-7(3)16 and 712A-9(1)17--establish the time by which


     15     If September 27, 2012 is the seizure for forfeiture date, HPD
took the actions required pursuant to HRS § 712A-7 and HRS § 712A-9 nearly
two years after the seizure by notifying the prosecutor’s office. On
September 19, 2014, a request for forfeiture was sent to the prosecuting
attorney. The prosecutor’s office filed a petition for administrative
forfeiture on September 22, 2014.

     16    HRS § 712A-7 provides:

           (3) . . . Within twenty days after seizure for
           forfeiture the seizing agency shall make reasonable

                                                             (continued . . .)


                                     11
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



HPD and the prosecutor’s office must initiate forfeiture

actions.     The ICA relied on United States v. James Daniel Good

Real Prop., 510 U.S. 43 (1993).          In Good, the United States

Supreme Court found that, because the customs statute containing

forfeiture timing requirements did not provide a remedy for the

government’s noncompliance, and because a statute of limitations

already existed to prevent stale claims from being brought, the

customs statute’s forfeiture timing requirements were simply

internal timing requirements that could not be enforced by the

Court.     510 U.S. at 65.    The ICA found HRS Ch. 712A to be

analogous to the customs statute at issue in Good.            The ICA

(. . . continued)

            efforts to give notice of seizure for forfeiture in
            the manner provided in section 712A-8(a) or 712-8(b)
            to all parties known to have an interest in the
            seized property.

            (4) In the event of a seizure for forfeiture under
            section 712-6, the seizing agency shall send to a
            prosecuting attorney a written request for forfeiture
            within thirty days, which shall include a statement
            of facts and circumstances of the seizure, the
            appraised or estimated value of the property, and a
            summary of the facts relied on for forfeiture.

      17    HRS § 712A-9(1) provides:

      “The prosecuting attorney shall determine whether it is
      probable that the property is subject to forfeiture and, if
      so, shall initiate administrative or judicial proceedings
      against the property within forty-five days of receipt of a
      written request for forfeiture from a seizing agency . . .”




                                        12
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



stated that HRS Ch. 712A similarly lacks a remedy for

noncompliance with the forfeiture timing requirements, and also

provides a statute of limitations to prevent stale claims.             The

ICA characterized HRS §§ 712A-7 and 712A-9 as providing

unenforceable internal timing requirements analogous to the

customs statute in Good.      Accordingly, the ICA concluded that

the circuit court erred in its application of the time

limitations of Section 712A-7 and 712A-9 to the September 27,

2012, seizure by HPD.     The ICA vacated the circuit court’s order

granting PJY Enterprises, LLC’s motion to dismiss the verified

petition for forfeiture and/or in the alternative granting PJY’s

Enterprises, LLC’s motion for summary judgment.          Further, the

ICA vacated the final judgment of the circuit court dated

October 8, 2015 dismissing the case and remanded for further

proceedings.

                        II. Standard of Review

          The interpretation of a statute is a question of law
          reviewable de novo.

                When construing a statute, our foremost
                obligation is to ascertain and give effect to
                the intention of the legislature, which is to
                be obtained primarily from the language
                contained in the statute itself. And we must
                read statutory language in the context of the
                entire statute and construe it in a manner
                consistent with its purpose.




                                    13
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



Ka Paakai O Kaaina v. Land Use Comm’n, 94 Hawaii 31, 41, 7 P.3d

1068, 1078 (2000) (internal quotation marks and citations

omitted) (quoting Amantiad v. Odum, 90 Hawaii 152, 160, 977 P.2d

160, 168 (1999)).

                              III. Discussion

             HPD seized PJY’s seventy-seven machines on September

27, 2012, and took no action to inform Petitioner of the

seizure, or request the prosecutor’s office to seek forfeiture

until it sent a request for forfeiture to the prosecutor’s

office on September 19, 2014--nearly two years after the initial

seizure.18    The ICA relied upon HRS § 712A-17 to conclude that

the sole time limitation on the government’s use of forfeiture

is the statute of limitation applicable to the offense for which

the forfeited evidence is to be used.         HRS § 712A-17 states in

pertinent part:     “Notwithstanding any other provision of law,

forfeiture proceedings under this chapter may be commenced at

any time within the period in which a criminal proceeding may be

instituted for a covered offense pursuant to section 701-108.”

             Under this analysis, the time limitations contained in

HRS §§ 712A-7(4) or 712A-9(1) become merely internal deadlines

      18    The prosecuting attorney consequently did not initiate forfeiture
proceedings until September 22, 2014.




                                     14
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



with no prescriptive effect.      PJY would have no recourse for the

return of its property until the expiration of the two-year

statute of limitations applicable to the underlying offenses of

Gambling in the Second Degree in violation HRS § 712-1222 and

Possession of a Gambling Device in violation of HRS § 712-1226.

Thus, the failure of HPD, as the “seizing agency” to “make

reasonable efforts to give notice of seizure for forfeiture . .

. within thirty days of seizure,” pursuant to HRS § 712A-7(3)

and to “send to a prosecuting attorney a written request for

forfeiture within thirty days” after the property was seized,

pursuant to HRS § 712A-7(4); and the failure of the prosecuting

attorney to “initiate administrative or judicial proceedings

against the property within forty-five days” of receipt of HPD’s

request for forfeiture, pursuant to HRS § 712A-9(1) are of no

consequence to the continued deprivation of PJY’s property by

HPD.

          The legislative history of HRS Chapter 712A

contradicts the ICA’s proposition that legislative intent was to

render unenforceable the forfeiture deadlines set forth in HRS

§§ 712A-7 and 712A-9.     In 1991, the legislature reinstated the

timing requirements of HRS § 712A-9 to “require[] the prosecutor

to initiate forfeiture proceedings within forty-five days of

receipt of written request for forfeiture or to return the

                                    15
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



property seized.”     S. Stan. Comm. Rep. No. 1049, in 1991 Senate

Journal, at 1117.19     In so doing, the legislature made explicit

its intent that the remedy for noncompliance with HRS § 712A-9’s

deadlines was the return of the property.

            That the legislature intended the remedy for

noncompliance with the timing deadlines of forfeiture to be the

return of the property is further supported by the deadlines

applicable to an individual claiming an interest in forfeited

property.    Pursuant to HRS § 712A-10(4), a claim of interest

must be made within thirty days of notice of the seizure.20             HRS



     19    In 1988 the legislature enacted Act 260 which amended HRS § 712A-
     9(1) to state:

                  The prosecuting attorney shall determine
            whether it is probable that the property is subject
            to forfeiture and, if so, may cause the initiation of
            administrative or judicial proceedings against the
            property. If, on inquiry and examination, the
            prosecuting attorney determines that the proceedings
            probably cannot be sustained or that justice does not
            require the institution of such proceedings, the
            prosecuting attorney shall notify the seizing agency,
            and as soon as practicable authorize the release of
            the seizure for forfeiture on the property or on any
            specified interest in it.

     1988 Haw. Sess. Laws Act 260, § 9 at 461.

     20     HRS § 712A-10(4) provides in relevant part:

                  Persons claiming an interest in the property
            may file either a petition for remission or
            mitigation of forfeiture, or a claim and cost or in
            pauperis bond, but not both, with the attorney

                                                             (continued . . .)


                                     16
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



§ 712A-10(4) does not explicitly prohibit a claim of interest

after the thirty day deadline; however, it would be contrary to

the intended purpose of the deadline to conclude that the State

would not be subject to a claim of interest on the forfeited

property until after the thirty day limitation stated in HRS §

712A-10(4).    Similarly, the logical consequence of the State’s

failure to commence forfeiture proceedings within the deadlines

delineated in HRS §§ 712A-721 and 712A-922 is the return of seized

property.

            Finally, the ICA’s reliance by on the United States

Supreme Court’s decision in Good to conclude that the deadlines

enumerated in HRS § 712A-7 and § 712A-9 are internal deadlines

and failure to comply with these deadlines “will not serve as a

bar for a petition [for forfeiture]” is misplaced.            In Good,

because the customs statute at issue did not provide a remedy


(. . . continued)

            general, within thirty days of notice by publication
            or receipt of written notice, whichever is earlier.

      21    The seizing agency must also “send to a prosecuting attorney a
written request for forfeiture within thirty days” after the property is
seized. HRS § 712A-7(4)(emphasis added).

      22    Once the prosecuting attorney receives the written request, the
prosecuting attorney “shall initiate administrative or judicial proceedings
against the property within forty-five days.” HRS § 712A-9(1)(emphasis
added).




                                     17
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***



for failure to comply with the provision, the Court interpreted

the statute to be an internal guideline rather than one

enforceable by the courts.      510 U.S. at 64-65.      The Court

explained that, because the statute lacked a consequence for

noncompliance, Congress impliedly left enforcement to the

administering officials.      Here, the legislative history of HRS §

712A-9 explicitly provides that the seizing agency must return

the seized property if the State fails to follow HRS § 712A-9.

                             IV. Conclusion

          In conclusion, the failure of HPD and the Prosecutor

to comply with the twenty day and forty-five day statutory

deadlines contained in HRS §§ 712A-7 and 712A-9 applicable to

seizure of Petitioner’s property require its return.

Accordingly, we vacate the ICA’s July 31, 2017 Judgment on

Appeal, and remand the case to the circuit court for further

proceedings consistent with this opinion.

Keith M. Kiuchi                          /s/ Mark E. Recktenwald
for petitioner/claimant-
appellee                                 /s/ Paula A. Nakayama

Kurt Y. Nakamatsu                        /s/ Sabrina S. McKenna
for respondent/plaintiff-
appellant                                /s/ Michael D. Wilson




                                    18